OPINION — AG — **** COUNTY ASSESSOR — REAL ESTATE APPRAISERS — CONTRACTS **** THE COUNTY ASSESSOR MAY CONTRACT WITH PRIVATE REAL ESTATE APPRAISERS AS INDIVIDUALS TO ASSIST HIM IN THE RE-EVALUATION OF PROPERTY PROGRAM UNDER AUTHORITY OF 68 Ohio St. 1968 Supp., 2481.7 [68-2481.7], SO LONG AS HE HAS PREPARED A BUDGET INCLUDING AMOUNTS TO COVER SUCH CONTRACTS AND SUBMITTED IT TO THE COUNTY EXCISE BOARD AND THIS BOARD HAS AUTHORIZED THE AMOUNT. THE BOARD OF COUNTY COMMISSIONERS MAY NOT CONTRACT WITH PRIVATE REAL ESTATE APPRAISERS TO ASSIST THE COUNTY ASSESSORS IN THE RE-EVALUATION PROGRAM. CITE: 68 Ohio St. 1968 Supp., 2481.1-2481.11 [68-2481.1-] — [68-2481.11], OPINION NO. 68-306, OPINION NO. 68-330 (PRUDENCE LITTLE)